Citation Nr: 0901774	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This matter was previously before the Board in January 2008 
and June 2008 and was remanded on both occasions to afford 
the veteran a requested videoconference hearing before a 
Veterans Law Judge.  In September 2008, the appellant 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  The case was then returned to the Board for 
further appellate consideration.  As the veteran has been 
afforded a videoconference hearing, the Board finds that the 
there has been substantial compliance with its most recent 
remand for such in June 2008 and will proceed to adjudicate 
the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  In a February 2004 rating decision (veteran was notified 
on February 26, 2004), the RO denied the veteran's original 
claim of entitlement to service connection for PTSD on the 
bases of no credible supporting evidence of an in-service 
stressor.


2.  Evidence added to the record since the February 2004 
rating decision is new, but when considered in conjunction 
with the record as a whole, does not provide a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's February 2004 rating decision is final as to the 
claim of service connection for PTSD.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).
 
2.  New and material evidence has not been received since the 
February 2004 rating decision and the veteran's claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Also in 2006, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Regarding the veteran's petition to reopen the claim for 
service connection for PTSD based on personal assault, VA 
issued VCAA notice letters dated in September 2004 and March 
2006.  The letters informed her of what evidence was required 
to substantiate the claim for service connection based on 
personal assault, to include providing a form titled 
"Information in Support of Claim for service connection for 
Post-Traumatic Stress Disorder (PTSD) Secondary to a Personal 
Assault (PTSD personal assault questionnaire)."  Gallegos v. 
Peake, No. 05-2920, 2008 WL 5421471, at *5-*6 (Vet. App. Dec. 
31, 2008).  These letters also informed the veteran of her 
and VA's respective duties for obtaining evidence.  The 
September 2004 letter referenced the last previous final 
denial of a claim for service connection for PTSD and noted 
that the service connection claim was denied because there 
was no credible evidence of the alleged in-service stressor.  
Kent, 20 Vet. App. at 10.  The March 2006 letter also 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  

In the event that the above notice is not deemed sufficient 
as to whether the claimant was advised that evidence from 
sources other than her service could constitute credible 
supporting evidence of her in-service personal assault 
stressors in accordance with 38 C.F.R. § 3.304(f)(3), a VCAA 
notice error, such as this, is presumed prejudicial to the 
appellant, and VA has the burden of rebutting this 
presumption.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The Board finds this presumption is rebutted 
because of evidence of actual knowledge on the part of the 
veteran, and other documentation in the claims file 
reflecting such notification shows that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  The Board finds that a reasonable 
person could be expected to understand from the subsequent 
Statement of the Case what information or evidence was needed 
to substantiate the claim based on the information provided 
therein.  In this regard, a March 2005 Statement of the Case 
provided the veteran with the pertinent laws and regulations, 
to include 38 C.F.R. § 3.304(f)(3), readjudicated the claim, 
described the reason(s) for the denial, and provided the 
veteran with an opportunity to respond.  Additionally, during 
the September 2008 videoconference hearing, the veteran's 
representative read portions of 38 C.F.R. § 3.304(f)(3).  
(See Board Transcript "Tr." at 3.)  The appellant then 
proceeded to provide testimony on this issue, citing several 
examples of behavioral changes alleged to have followed the 
assault.  In light of the foregoing, the Board finds that the 
appellant had actual knowledge of her ability to submit 
evidence of behavioral changes to corroborate her account of 
the in-service personal assault.  Based on the foregoing, the 
Board finds that the essential fairness of the adjudication 
was not frustrated.  See Overton v. Nicholson, 20 Vet. App. 
427, 438-39 (2006).  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  The Board 
notes that the letter notifying the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date was provided after the initial, unfavorable 
AOJ decision and the claim was not subsequently 
readjudicated.  However, the Board finds that this timing 
error is not prejudicial to the veteran.  Indeed, because the 
veteran's petition to reopen her claim of service connection 
for PTSD based on personal assault is denied in the instant 
decision, the matters of assignment of a disability rating 
and effective date are rendered moot, and there has been no 
adverse impact on the veteran.  As such, the Board will 
proceed with appellate consideration.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim, to include testimony at a videoconference hearing.  
The Board has carefully reviewed her statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The 
veteran indicated that she has not seen outside (private) 
physicians and that she did not file a report regarding the 
alleged in-service incident with the police.  See Statement 
in Support of her claim, received in October 2004.  The 
veteran indicated that she has no other information or 
evidence to give to VA to substantiate her claim (other than 
testimony at a videoconference hearing).  See VCAA Notice 
Response, dated in April 2006.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

The Board further notes that VA does not have a duty to 
provide a VA examination if the claim is not reopened.  The 
VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  The Board notes 
that 38 C.F.R. § 3.304(f)(3) places a heightened burden of 
notification on VA in claims for service connection for PTSD 
based on in-service personal assault, to include informing 
the claimant that he/she may submit alternative forms of 
evidence and assisting the claimant in the submission of 
alternative sources of evidence, by providing additional time 
for the claimant to submit such evidence after receipt of the 
personal-assault letter.

New and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision, 
dated in February 2004, the RO denied service connection for 
PTSD (based on personal assault).  In the December 2004 
rating decision on appeal, the RO noted that a claim for 
service connection for this disability had been previously 
denied, and it determined that the additional evidence did 
not constitute new and material evidence.  The RO, in the 
March 2005 Statement of the Case, appears to have addressed 
the evidence added to the record since the last final denial, 
and determined that new and material evidence had not been 
received.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection for PTSD based on personal assault was received in 
May 2005.  As such, the amended provision is for application 
in this case and is set forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis - new and material evidence claim

Procedurally, the Board notes that a February 2004 rating 
decision denied the veteran's claim of service connection for 
PTSD based on personal assault.  The veteran was notified of 
this decision via a letter dated February 26, 2004.  A 
statement from the veteran, received by the Cleveland RO in 
May 2004, indicated that the veteran wished to reopen her 
claim for service connection for PTSD.  It appears the RO 
construed this statement as a claim to reopen.  The RO issued 
a rating decision in December 2004 reflecting that the 
previous denial of service connection for PTSD was confirmed 
and continued.  The veteran was notified of this decision via 
a letter dated December 17, 2004.  In January 2005, the RO 
received a statement from the veteran specifically 
referencing the December 17, 2004 letter and disagreeing with 
the December 14, 2004 rating decision.  A Statement of the 
Case was issued in March 2005 and the veteran was notified of 
such via a letter dated March 14, 2005.  A VA Form 9, Appeal 
to the Board of Veterans' Appeals, was received on December 
22, 2004.  The Board notes that as this substantive appeal 
(VA Form 9) was received within 1 year of notice of the 
December 2004 rating decision, it is timely as to that rating 
decision.  See 38 C.F.R. § 20.305 (2008).  However, even if 
the statement received in May 2005 could be construed as a 
notice of disagreement with the February 2004 rating 
decision, the VA Form 9, received in December 2005, was not 
filed within 60 days after mailing of the Statement of the 
Case, or within the remainder of the 1 year period from the 
mailing of notification of the determination being appealed.  
As such, the VA Form 9, received in December 2005, is not 
timely as to the February 2004 rating decision.  See 38 
C.F.R. § 20.302(b) (2008).  Therefore, the February 2004 
rating decision became final.  38 U.S.C.A. § 7105.  

Additionally, the Board notes that the claim denied in 
February 2004 and the current claim to reopen are based on 
the same factual basis as they are both claims involving PTSD 
based on a personal assault.  See Boggs, 520 F.3d at 1334-35.  

The Board will now review the evidence of record at the time 
of the last final denial for PTSD in February 2004.  At that 
time, the record included the veteran's service treatment 
records, to include entrance and separation medical 
examinations and corresponding reports of medical history.  
The report of the veteran's July 1976 entrance examination 
reflects that the veteran was evaluated as clinically normal 
in all pertinent areas.  The veteran's weight was 136 pounds.  
The corresponding report of medical history did not reflect 
any pertinent complaints.  A Clinical Record/Narrative 
Summary, dated in July 1977, indicates that the veteran 
smoked 1 pack of cigarettes per day, occasionally used 
alcohol, and had a normal urinalysis.  A service treatment 
record, dated December 12, 1978, reflects that the veteran 
complained of low back pain for 5 days and noted no trauma.  
It was noted that the veteran appeared to have a urinary 
tract infection (UTI) with low back pain.  Service treatment 
records dated in February 1979 and March 1979 reflect that 
the veteran weighed 153 and 150 pounds, respectively.  A 
service treatment record, dated March 30, 1979, reveals that 
the veteran complained of a knot in her pubic area (groin) 
for 2 months.  It was also noted that she had a dull and 
aching pain with her period as well as a tender umbilical 
region.  No diagnosis was provided.  Laboratory testing dated 
in May 1978, June 1978, February 1979, April 1979, July 1979 
indicated neisseria gonorrhea, isolated.  In July 1979, a 
dietician consultation was requested.  The report of the 
veteran's separation medical examination, dated in October 
1979, was normal, to include laboratory findings and the 
veteran's physical profile.  Her weight at that time was 143 
pounds.  The report of medical history, also dated in October 
1979, reflects various complaints, to include headaches, 
cramps in legs, gastrointestinal trouble, venereal disease 
(i.e., gonorrhea), frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  It was 
noted that the veteran had no permanent profile pending or in 
effect.  The veteran signed a statement at the time of her 
discharge from service, dated in January 1980, indicating 
that there had been no change in her medical condition.  

The veteran's service personnel records contain several 
performance evaluations indicating that the veteran was 
performing at or even exceeding her level/rank.  In December 
1979, she was awarded a Good Conduct Medal for, among other 
things, exemplary behavior and efficiency and fidelity.  A 
letter of appreciation, dated in February 1979, reflects that 
the veteran was doing an outstanding job as unit NBC 
Specialist.  The Enlisted Evaluation Reports of record 
indicate that the veteran received very good performance 
reviews.   The service personnel records also show that the 
veteran got married in July 1981, but she received a divorce 
two years later.  Her personnel records also reflect that she 
severed in the Army Reserve until 1988 and received an 
honorable discharge.  


Post service VA treatment records indicate that the veteran 
was diagnosed with PTSD.  See, e.g., VA outpatient treatment 
records, dated in January 2004.  The VA treatment records 
also indicate that the veteran had been diagnosed with 
substance abuse, to include of alcohol and cocaine.  

The evidence added to the record subsequent to the last final 
denial, in February 2004, includes VA treatment records 
showing diagnoses of and treatment for PTSD.  The evidence 
added to the record also includes a PTSD personal assault 
questionnaire, received in October 2004, filled out by the 
veteran.  It was reported that on December 22, 1978 at Fort 
Hood, Texas, the veteran was attacked by 7 men.  The veteran 
also noted that all information was forwarded with her 
original packet.  The veteran further noted by circling such 
on the PTSD personal assault questionnaire that she had 
changes in performance evaluations; episodes of depression, 
panic attacks, or anxiety; increased use of prescription 
medications; alcohol or substance abuse; disregard for 
military or civilian authority; obsessive behavior such as 
over- or under-eating; tests for HIV or sexually transmitted 
disease; and unexpected economic or social behavior changes.  
The record now includes a transcript of the veteran's 
testimony from a September 2008 videoconference hearing.   
The veteran testified that the sexual assault occurred in 
December 2008-some time after Thanksgiving.  (Board Tr. at 
4.)  She also testified that she was unemployed and still 
seeking psychiatric treatment.  (Id.)  The veteran further 
testified that she had drug problems since service and had 
been arrested in 1999.  (Id. at 5.)  It was also noted that 
she cannot be in a relationship with anybody and does not 
like being around people.  (Id. at 7.)  

After a review of the evidence received since the February 
2004 rating decision, in conjunction with the evidence 
previously of record, the Board finds that the additional 
evidence is cumulative and redundant of the evidence of 
record at the time of the last prior final denial and it does 
not raise a reasonable possibility of substantiating the 
claim.  The new evidence, as described above, only confirms 
her diagnosis of PTSD.  The Board notes that the veteran had 
added a few details regarding her alleged in-service personal 
assault.  For instance, she indicated that it occurred at Ft. 
Hood and took place in December 1978.  However, she did not 
provide enough information to submit an inquiry to a records 
depository (i.e., Joint Services Records Research Center 
(JSRRC)) for a search.  In this regard, the Board notes that 
she has not identified any of the 7 men that she claims 
assaulted her in December 1978.  Additionally, there has been 
no new evidence received concerning alternative forms of 
evidence such as new active service performance reviews or 
statements from others, to include a roommate, family member, 
chaplain, or clergy.  In this regard, the Board notes that 
the record is essentially unchanged since the last final 
denial in February 2004.

While the veteran has contended, among other things, that she 
experienced weight gain and changes in her performance 
evaluations, the evidence of record as previously described 
does not lend credibility to her allegations.  For example, 
the evidence of record at the time of the previous final 
denial in February 2004, to include the veteran's service 
personnel records, reflects that she was a very good soldier.  
See Enlisted Evaluation Report, dated in February 1979 (after 
the alleged personal assault), indicating that the veteran's 
duty performance was outstanding and that she performed the 
duties of an individual generally of higher rank and 
experience.  This evaluation report also recommended the 
veteran for a primary leadership course.  

In sum, the veteran has not submitted new and material 
evidence to VA that would raise a reasonable possibility of 
substantiating her claim for PTSD based on a personal 
assault.  Accordingly, the Board finds that an element of 
service connection claim that was missing at the time of the 
prior final denial in February 2004 remains deficient, namely 
credible supporting evidence of an in-service stressor.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.




ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


